Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  127129(52)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 127129
  v                                                                COA: 245835
                                                                   Macomb CC: 2002-001210-FH
  GENNARO JOSEPH PISCOPO,
             Defendant-Appellant.
  _____________________________________


                On order of the Chief Justice, the motion by the Wayne County Prosecuting
  Attorney for leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2007                  _________________________________________
                                                                              Clerk